Citation Nr: 1111174	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and son


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to January 1948 and December 1950 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for PTSD finding that the Veteran had not submitted new and material evidence to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In February 2011, the Veteran, his wife, and son testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

The RO also denied a service connection claim for chronic obstructive pulmonary disease (COPD) in November 2009.  The Veteran submitted a statement addressing his COPD claim in October 2010, but it was not clear whether he was filing a notice of disagreement (NOD) with the RO's November 2009 decision.  The RO sent him a letter in October 2010 to clarify whether or not he had intended to file an NOD as to the November 2009 denial of his claim.  The Veteran did not respond to the letter, but testified at the February 2011 hearing that he wished to withdraw this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to a psychiatric disorder to include PTSD, major depression, and schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied service connection for PTSD (and a bipolar disorder).  The Veteran did not appeal that rating decision, and it became final.

2.  Evidence received since the final August 2007 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for PTSD has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.




II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above in the Introduction, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for PTSD in February 2006, on the basis that there was no probative diagnosis of PTSD.  An August 2007 rating decision denied the service connection claim for PTSD essentially on the same basis, that there was no probative diagnosis.  Because the Veteran did not appeal the rating action to the Board, which he had the right to do under the law, it became final.  

In June 2009, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the service treatment records (STRs), which were negative for any findings of PTSD but did note the Veteran's complaint of nervous trouble in December 1950.  Service personnel records show that the Veteran served aboard the USS Pensacola when it participated in bombardment of Betio Island (Tarawa) in November 1943 and when it participated in defense of aircraft carriers from torpedo bomber attacks.  The record also showed a history of psychiatric treatment since 1972 for depression and paranoid schizophrenia, and residuals of a thalamic stroke since 1972.  VA treatment records dated since May 2003 show continued treatment for multiple psychiatric disorders including major depressive disorder, generalized anxiety disorder, cognitive disorder, and mood disorder.  A VA social worker also diagnosed the Veteran with PTSD in November 2005, although other VA medical opinions of record dated in January 2006 and July 2007 state that the Veteran does not have PTSD.  


Evidence received since the last final rating decision includes VA treatment records documenting continuous treatment for the Veteran's psychiatric disorders.  The Veteran, his wife, and son also testified under oath at a Board hearing in February 2011.  The Veteran's wife testified as to the Veteran's behavior before service and after service, particularly that after service the Veteran tended to keep everything to himself but eventually went for psychiatric treatment at a VA hospital.  She recalled that he had nightmares which scared her, because he would be fighting to wake up.  The Veteran's son testified that while growing up he recalled hearing his dad having terrible waking experiences and yelling, which happened around the time of the Vietnam War, and that he and his sisters were frightened.    

The Board views the evidence submitted since the August 2007 rating decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it contributes to a more complete picture of the origins of the Veteran's psychiatric disorders, particularly his behavior before service and soon thereafter.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for PTSD.


ORDER

New and material evidence has been received to reopen the service connection claim for PTSD, and to this extent only, the claim is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the PTSD claim on the merits at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes providing a VA examination to resolve the Veteran's present psychiatric diagnoses and determine whether any of the diagnoses are related to the Veteran's military service.  

The record shows that the Veteran had confirmed combat stressors during his service in World War II.  Specifically, his personnel records confirm that he served aboard the USS Pensacola when it participated in bombardment of Betio Island (Tarawa) in November 1943 and when it participated in defense of carriers from torpedo bomber attacks.  The Veteran has submitted stressor statements that he served aboard the USS Pensacola from July 1943 to February 1946 and was involved in torpedo bombings and 10 bombardments of an enemy held island.  He recalled witnessing "some very horrific sights" and due to his anxiety level had two nervous breakdowns and ended up in a State hospital twice for a number of months.  He indicated that he continued to anger easily, and had a lot of problems sleeping.  STRs are negative for any findings of PTSD, but on a December 1950 Report of Medical History the Veteran indicated that he had nervous trouble.  The examiner noted slight nervous trouble, but unremarkable.

The record shows the Veteran was treated at a VA hospital in July 1972 for depression.  It was noted that there was a reaction to his brother's death in 1969.  A separate July 1972 VA treatment record also notes the Veteran had residuals of possible thalamic stroke.  In April 1975, it was noted that he had been treated since August 1972 for depressive neurosis following a thalamic stroke.  The Veteran was subsequently treated in a private hospital from May 1978 to June 1978 and in June 1982 for paranoid schizophrenia and alcohol abuse, including apparent suicide attempts, with a motor vehicle accident in 1978.  He also was hospitalized from June 1977 to October 1977 after he overdosed on prescription medication and alcohol.

VA treatment records dated from May 2003 to April 2009 show continued treatment for psychiatric disorders including generalized anxiety disorder and recurrent major depression.  A VA clinical social worker also diagnosed the Veteran with PTSD in November 2005, based on his military experiences in World War II.  The social worker noted that the Veteran continued to have avoidance symptoms, avoiding people, places, and events, and emotional numbing making it difficult to identify and share his emotions.  The Veteran also had arousal symptoms of hypervigilance and becoming easily angered and agitated.  The diagnosis was chronic, moderate to severe PTSD.

VA examiners in January 2006 and July 2007, however, found that the Veteran did not have PTSD.  On the January 2006 examination, the Veteran did not convey, nor was the examiner apparently aware of his corroborated stressors aboard the USS Pensacola.  Thus, the examiner determined that there were no signs or indications that the Veteran suffered or experienced a stressor event while he was in the military and thus did not meet the criteria for PTSD.  The Veteran related the corroborated stressors in the July 2007 VA examination report but the examiner diagnosed a cognitive disorder and a mood disorder - it was not discussed whether or not he had PTSD; and the examiner stated that with respect to whether the conditions were related to military service, the issue could not be resolved without resort to mere speculation.  No rationale was provided for this assessment.

The evidence as it stands is insufficient to resolve this claim.  Specifically, the Veteran has multiple psychiatric diagnoses of record dating back to 1972 including major depression, paranoid schizophrenia, cognitive disorder, mood disorder, and generalized anxiety disorder.

Recent judicial case law potentially addresses the consideration of the Veteran's other symptoms of mental abnormality.  The U.S. Court of Appeals for Veterans Claims has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim is not restricted to the diagnosis alleged, but includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

To assure the Veteran full due process, and because there are indications of psychiatric diagnoses other than PTSD in the file, the Board concludes that this matter must be remanded for another VA examination to determine whether any of the Veteran's current psychiatric diagnoses are related to his military service.  

The examination report also should address whether the Veteran has PTSD, as there are conflicting medical opinions of record, and none of them is very probative.  The January 2006 VA examiner did not have access to all pertinent information, specifically, the Veteran's confirmed stressors during World War II aboard the USS Pensacola.  The July 2007 VA examiner did not explain why the Veteran did not have PTSD based on the confirmed stressors, or offer any helpful opinion on the etiology of the confirmed psychiatric diagnoses.  The VA clinical social worker determined that the Veteran had chronic moderate to severe PTSD based on his experiences during World War II, but did not account for the Veteran's complicated psychiatric history showing diagnoses other than PTSD dating back to nearly 40 years ago.  Thus, the matter of whether in fact the Veteran has PTSD should be resolved.

The Veteran's son testified that, because the Veteran is in his 80s and in poor health and they live over 100 miles away from the VA Medical Center in Denver where the last examination was held, it was requested that any future examinations be held at the VA medical facility in Pueblo, Colorado, if possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional pertinent treatment that he has received for his psychiatric disorders since 2009.

2.  Schedule the Veteran for a VA examination with a qualified psychiatrist to determine the following: 

a.  Based on a comprehensive mental status examination, please state whether or not the Veteran has PTSD, or any other current psychiatric disorder.  In determining the diagnosis, please consider the Veteran's full history,  including his confirmed military combat stressors serving aboard the USS Pensacola during World War II and his psychiatric history dating back to 1972.  Also, please consider previous medical opinions dated in November 2005 from the VA clinical social worker, Dr. Gagliardi, in which the Veteran was diagnosed with PTSD, and the January 2006 and July 2007 VA compensation and pension reports, which do not support a PTSD diagnosis, but do demonstrate other psychiatric diagnoses.

b.  Then, please state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any of the Veteran's current psychiatric disorders are related to any event in the military including his experiences aboard the USS Pensacola during World War II; or whether such a relationship is unlikely (i.e. less than a 50/50 degree of probability).

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

To the extent possible, please consider the Veteran's request for an examination at the VA medical facility in Pueblo, Colorado, as the Veteran is elderly and in poor health and lives over 100 miles away from the VA Medical Center in Denver.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated in light of the holding in Clemons v. Shinseki, supra.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


